Citation Nr: 1325331	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  12-30 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Purchase Care 
at the Health Administration Center in Denver, Colorado



THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits.



REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney at Law



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from November 1987 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 administrative decision by the VA Purchase Care at the Health Administration Center in Denver, Colorado.

The appeal is being remanded to the Department of Veterans Affairs Health Administration Center.  VA will notify the Veteran if further action is required on his part.


REMAND

In a February 2013 statement, the Veteran, through his attorney, requested that he be scheduled for a videoconference hearing before a Veterans Law Judge. 

Pursuant to 38 C.F.R. § 20.700(a) (2012), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person. The Veteran has not been afforded a hearing or otherwise indicated that he wishes to withdraw this request. 

Therefore, this action must be performed before adjudicating the claim. 38 C.F.R. § 20.700(a) (2012).

Accordingly, the case is REMANDED for the following action:

The Health Administration Center should take appropriate steps to have the Veteran scheduled for a videoconference hearing with a designated Veterans Law Judge at the earliest possible opportunity.  The Veteran should be notified in writing of the date, time and location of the hearing.  Any indicated development consistent with this request should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



